DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a person state identifying section” and “a speech permission determining section” in claims 1-3, 5-7 and “a speech content determining section” in claims 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanksteen (USPG 2014/0172953, hereinafter referred to as Blanksteen).

Regarding claims 1 and 8-9, Blanksteen discloses a speech device, method, and a computer-readable non-transitory storage medium program which has a function of outputting speech with use of audio, comprising: 
a person state identifying section configured to analyze a captured image of the vicinity of the speech device (paragraphs 40 and 87, “… a number of people in the vicinity may be counted based on data from cameras …”) so as to carry out at least one of (i) a process of making an identification of a person in the vicinity of the speech device (paragraph 87, identifying people in the room) and (ii) a process of making an identification of the number of the person in the vicinity of the speech device (figure 3 and/or paragraphs 36-42, particularly paragraphs 36 and 40, 5 people total in zone D, and “… a number of people in the vicinity may be counted based on data from cameras …”); and 
paragraphs 41-42 and 89; not playing “confidential or sensitive messages” when other people are detected in a vicinity of the user).  

Regarding claims claim 2-3, Blanksteen further discloses the speech device as set forth in claim 1, wherein the speech permission determining section determines that speech is to be outputted, in a case where a predetermined number of predetermined person has been identified by the person state identifying section (paragraphs 41-42, playing “confidential or sensitive messages” when no other people are detected in a vicinity of the user; in this case, the “predetermined number of predetermined person” is one or the user); wherein the speech permission determining section determines thatAttorney Docket No.: US78349 - 45 - speech is not to be outputted, in a case where the number of the person identified by the person state identifying section is not less than a predetermined number (paragraphs 41-42, not playing “confidential or sensitive messages” when other people are detected in a vicinity of the user; in this case, the “predetermined number of predetermined person” is one or the user).  

Regarding claims 6-7, Blanksteen further discloses the speech device as set forth in claim 1, wherein: a confidentiality level is set in advance to a message to be outputted by the speech device, said speech device (paragraph 504, determining whether the request is “general or more personal” and handle the response accordingly), further comprising: a speech content determining section configured to, in paragraphs 40 and 87, identifying people in the room) and (ii) the speech permission determining section has determined that speech is to be outputted (process in figure 5 and/or paragraphs 504 89), cause a message of a lower confidentiality level to be outputted, as speech, in accordance with an increase in the number of the plurality of persons who have been identified (process in figure 5 and/or paragraphs 504 and 89, messages that are not personal are play regardless of other people are present in a vicinity of the device; messages that are personal are played only when other people are not present in a vicinity of the device); wherein: a confidentiality level is set in advance to a message to be outputted by the speech device (paragraph 60, determining whether the request is “general or more personal” and handle the response accordingly), said speech device, further comprising:Attorney Docket No.: US78349- 47 - a speech content determining section configured to, in a case where (i) the person state identifying section has identified a predetermined person and another person (paragraphs 40 and 87, identifying people in the room; the response can be sent to a second person as indicated in paragraph 64, “…determine for whom the response is to be directed.  The response is likely to be returned to the original requester, but in some cases, it can be delivered to another person”); and (ii) the speech permission determining section has determined that speech is to be outputted, cause a message of a confidentiality level, corresponding to who the another person is, to be outputted as speech (process in figure 5 and/or paragraphs 64-70).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Onodera (USPG 2017/0169203, hereinafter referred to as Onodera).

Regarding claim 4, Blanksteen further discloses a speech device as set forth in claim 2, wherein the predetermined person is a person in the presence of whom the speech device is permitted to output speech including personal information (paragraphs 40 and 87, “… a number of people in the vicinity may be counted based on data from cameras …”; also see figure D, detecting and identifying multiple people in zone D), said speech device, further comprising: a speech content determining section configured to, in a case where the speech permission determining section has determined that speech is to be outputted (process in figure 5; paragraph 60, determining whether the request is “general or more personal” and handle the response accordingly; a possible example can be a husband and wife, who are both authorized users of the device).
Blanksteen fails to explicitly disclose, however, Onodera teaches including in content of the speech personal information of the person in the presence of whom the speech device has been permitted to output speech including personal information (paragraph 44, including personal information such as “Mr. A” in the greeting; this combination with the teaching of Blanksteen’s process in figure 5).  
Since Blanksteen and Onodera are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of outing speech containing personal information.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blanksteen in view of Narayanaswami (USPG 2009/0019553, hereinafter referred to as Narayanaswami).

Regarding claim 5, Blanksteen further discloses a speech device as set forth in claim 1, further comprising: a speech content determining section configured to, in a case where (a) the person state identifying section has identified a predetermined person and another person  (paragraphs 40 and 87, identifying people in the room)  and process in figure 5; paragraph 60, determining whether the request is “general or more personal” and handle the response accordingly).  Blanksteen fails to explicitly disclose, however, Narayanaswami teaches (i) exclude personal information of the predetermined person from content of the speech or (ii) replace the personal information with nonpersonal information (paragraphs 39-40).  
Since Blanksteen and Narayanaswami are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of muting audio portion containing personal information in order to maintain privacy for the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Willis et al. (USPN 9451072) teaches detecting a number of people present in a vicinity of a device being greater and a certain threshold.  Sugama (USPG 2016/0070959) teaches a method for selecting content to be outputted based on a number of people present in vicinity of a device.  Hayashi et al. (USPN 10277185) teach a method for control the volume of an output based on the number of people detected in the vicinity of the output device.  Stewart et al. (USPG 2017/0289676) teach .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656